                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        GLASS EGG DIGITAL MEDIA,                     Case No. 17-cv-04165-MMC
                                  8                    Plaintiff,                       ORDER GRANTING IN PART AND
                                                                                        DENYING IN PART DEFENDANT’S
                                  9              v.                                     MOTION FOR RELIEF FROM
                                                                                        DISCOVERY ORDER; DENYING
                                  10       GAMELOFT, INC., et al.,                      PLAINTIFF’S MOTION FOR RELIEF
                                                                                        FROM DISCOVERY ORDER
                                  11                   Defendants.
                                                                                        Re: Dkt. Nos. 184, 185
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court are (1) plaintiff Glass Egg Digital Media’s (“Glass Egg”) “Motion

                                  14   for Relief from Nondispositive Pretrial Order of Magistrate Judge” and (2) defendant

                                  15   Gameloft SE’s (“GLSE”) “Motion for Relief from Nondispositive Pretrial Order of

                                  16   Magistrate Judge,” both filed July 2, 2019, and by which the parties submit their

                                  17   respective objections to the Discovery Order filed June 17, 2019, by Magistrate Judge

                                  18   Robert Illman. A Response to each said motion has been filed.1

                                  19           As Judge Illman points out, the instant dispute concerns “the scope of permissible

                                  20   jurisdictional discovery under [this Court’s] Order of February 12, 2018” (“February 12

                                  21   Order”) (see Disc. Order at 1:23-25), in which Glass Egg was granted leave to conduct

                                  22   discovery “pertaining to (a) the size of Gameloft SE’s business in California and (b) the

                                  23   identity of the Gameloft entity/entities that operate(s) the website accessible to website

                                  24   users within California” (see February 12 Order at 2:1-3). In particular, the parties’

                                  25

                                  26
                                       1
                                         GLSE’s “Administrative Motion,” filed July 18, 2019, “for Leave to File Reply” is hereby
                                  27   DENIED, as the factual assertions GLSE seeks to rebut are not relevant to the issue
                                       underlying the instant dispute, namely, as set forth below, the meaning of “size” as used
                                  28
                                       in this Court’s February 12 Order.
                                  1    dispute centers on the definition of “size” as used in said order.

                                  2           Regrettably, the parties did not return to this Court for clarification, thereby

                                  3    imposing on Judge Illman the unenviable burden of having to rule on close to 400

                                  4    disputed requests for discovery.

                                  5           Given the considerable time and effort Judge Illman expended in resolving those

                                  6    matters, it is tempting to accept his reasonable determination that the word “size” coupled

                                  7    with the word “business” has a “common understanding.” (See Disc. Order at 4:17-18.)

                                  8    In this instance, however, the Court’s intention was not to use such phrase in quite as

                                  9    broad a manner as it might otherwise be used, and, consequently, the Court rules as

                                  10   follows.2

                                  11          The February 12 Order was issued following the hearing conducted February 9,

                                  12   2018, on GLSE’s motion to dismiss for lack of personal jurisdiction. During that hearing,
Northern District of California
 United States District Court




                                  13   the Court granted “limited” jurisdictional discovery (see Hr’g Tr. at 24:11) and Glass Egg

                                  14   proposed the now-disputed term, “the size of [GLSE’s] business in California” (see id.

                                  15   47:1), which the Court accepted, and to which GLSE made no objection. At the time of

                                  16   said ruling, the Court had in mind the test for specific jurisdiction commonly applied to

                                  17   claims sounding in tort, specifically, whether a defendant has “(1) committed an

                                  18   intentional act, (2) expressly aimed at the forum state, (3) causing harm that the

                                  19   defendant knows is likely to be suffered in the forum state,” see Picot v. Weston, 780

                                  20   F.3d 1206, 1214 (9th Cir. 2015) (internal quotation and citation omitted), the key factor

                                  21   here being whether GLSE, by operating its interactive website containing the allegedly

                                  22   infringing car models, directly targeted California residents.

                                  23          With that understanding, the Court finds the discovery requests seeking

                                  24   information as to the revenue GLSE received from the use of its website by California

                                  25

                                  26
                                       2
                                        Although, ordinarily, a district court may “reconsider [a nondispositive] pretrial matter . . .
                                  27   where it has been shown that the magistrate judge’s order is clearly erroneous or
                                       contrary to law,” see 28 U.S.C. § 636(b)(1)(A), given the nature of the dispute presented
                                  28
                                       here, the Court finds such standard inapplicable.
                                                                                      2
                                  1    residents and from entities who directed their advertisements on GLSE’s website to

                                  2    California residents, namely, the discovery requests contained in List Nos. (4) through

                                  3    (8), (14) through (18), (67) through (72),3 (76), (179), (225), (268), (343), (344), (357),

                                  4    (362), (373), (375), and (383) through (385), fall within the scope of the February 12

                                  5    Order, and that the remaining disputed requests do not fall within the scope of said order,

                                  6    as they seek information concerning revenue sources and activities that, regardless of

                                  7    their location, are unrelated to the allegedly infringing conduct.

                                  8           Accordingly, for the reasons stated above:

                                  9           1. To the extent GLSE seeks modification of the Discovery Order as to the

                                  10             discovery requests contained in List Nos. (12), (19), (73) through (75), (79)

                                  11             through (82), (206) through (222), (227), (228), (239), (241), (243), (244),

                                  12             (267), (269), (270), (276), (278), (347), (349), (353), (355), (367), (370), and
Northern District of California
 United States District Court




                                  13             (376) through (380), GLSE’s Motion for Relief is hereby GRANTED and said

                                  14             discovery requests are DISALLOWED; in all other respects, GLSE’s Motion for

                                  15             Relief is hereby DENIED.

                                  16          2. Glass Egg’s Motion for Relief is hereby DENIED.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: July 18, 2019
                                                                                                 MAXINE M. CHESNEY
                                  20                                                             United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   3
                                         In GLSE’s motion, as Glass Egg points out, Judge Illman’s rulings as to discovery
                                       requests (67) through (72) are not listed as challenged, but are so listed in GLSE’s
                                  28
                                       proposed order.
                                                                                     3
